DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.

Claim Objections
Claim 11 objected to because of the following informalities:
Claim 11 recites “wherein a definition…, form said fifth...”  which contains a minor typographical error and should read “…from said fifth…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juha (European Patent Application No. EP 2,455,869; Date of Publication: May 23rd, 2012).
Regarding independent claim 1,
Juha discloses a computer-implemented method for performing data analysis in a relational database, comprising:(a) bringing an electronic device of a user in communication with a computer server comprising said relational database that stores data objects in a non-hierarchical manner, which electronic device comprises a user interface; See Paragraph [0109]-[0110], (Disclosing a method for querying database systems using search categories. Search categories comprise an index to a set comprising a plurality of paths which further comprise primary key-foreign key references from across a plurality of tables, i.e. data objects stored in a non-hierarchical manner.). See FIG. 1, (Client node 180 comprising a user interface 185 where users may perform searches, i.e. an electronic device comprising a user interface.).
(b) receiving a request from said user via said user interface to perform a task directed to at least a subset of said data objects; See FIG. 1, (User Interface 
(c) generating one or more filtering operations for said task, which one or more filtering operations is stored in a memory unit and, upon execution, generates a filtered data set from said at least said subset of said data objects; See FIG. 3, (Step 306 comprising forming a search context based on the search term of step 304, i.e. a filtering operation for the search task. Step 310 comprising conducting searches across the at least two database tables to obtain a set of keys referring to data stored in tables, i.e. generating a filtered dataset from the subset of data objects.). See Paragraph [0075], (Search queries are used to form search contexts which are then associated with an identifier for the search category. Note FIG. 1 where search contexts are illustrated as being part of or kept in server 170, i.e. filtering operations stored in a memory unit.).
and (d) automatically generating a search path comprising a plurality of visual graphical elements on said user interface, See Paragraph [0081], (Table column values obtained from data tables are used to construct a search result, i.e. a search path, that is transmitted for presentation to the requesting client via the user interface 185, i.e. the search results are visual graphical elements on a user interface.).
wherein at least one of said visual graphical elements corresponds to said one or more filtering operations performed on said at least said subset of said data objects. See Paragraph [0081], (Table column values obtained from data tables are used to construct a search result that is transmitted for presentation to the requesting client via the user interface 185, i.e. each individual table column value represented within the search result listing corresponds to an element obtained by the search method, e.g. the search context, i.e. filtering operations performed on the subset of data objects.).

Regarding dependent claim 2,
	As discussed above with claim 1, Juha discloses all of the limitations.
	Juha further discloses the step wherein said one or more filtering operations are selected from the group consisting of: filter on a property of a selected data object, filter on the number of selected relationships between selected data sets of said data objects, a complement operation of a previous filter operation, and select a subset of sorted search results. See Paragraph [0081], (Search engine entity 178 trims an execution tree provided for a particular search query such that the trimming comprises removing search elements not filled with associated column values, i.e. a filtering operation consisting of a filter on a property of a selected data object (e.g. the column). The trimmed execution tree is then executed in order to obtain a result set comprising a set of key values that refer to a core table for a search category associated with the query.
the group consisting of": "filter on the number of selected relationships between selected data sets of said data objects, a complement operation of a previous filter operation, and select a subset of sorted search results."

Regarding independent claim 12,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 9, 14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juha in view of Adams et al. (US PGPUB No. 2016/0140243; Pub. Date: May 19, 2016).
Regarding dependent claim 3,
As discussed above with claim 2, Juha discloses all of the limitations.
	Juha does not disclose the step wherein said complement operation of a previous filter operation provides complementary search results of said previous filter operation.
	Adams discloses the step wherein said complement operation of a previous filter operation provides complementary search results of said previous filter operation. See Paragraph [0023], (Disclosing a scoped search engine configured to store search results representing a particular "scope output" that serves as a basis for subsequent searches, i.e. a previous filter operation. Subsequent searches may combine search results using logical operators (e.g. AND, NAND, OR and NOR) and can be iterated over search results in a sorted order.). The examiner notes that one of ordinary skill in the art would be able to recognize that "NOT", i.e. a complement operation, is within the scope of the term "logical operators". While Adams does not explicitly use the term "complement" or "complement operator", one of ordinary skill would know that other logical operations exist in addition to the examples provided by Paragraph [0023] of Adams.
Juha and Adams are analogous art because they are in the same field of endeavor, search systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Juha to include the method of reusing scoped searches as disclosed by Adams. Doing so would allow the system to re-apply scoped searches that users may determine to be useful and/or 

Regarding dependent claim 9,
As discussed above with claim 1, Juha discloses all of the limitations.
	Juha does not disclose the step wherein the method further comprising reproducing a search result by applying said stored one or more filtering operations to said data objects.
	Adams discloses the step wherein the method further comprising reproducing a search result by applying said stored one or more filtering operations to said data objects. See Paragraph [0023], (Disclosing a scoped search engine configured to store search results representing a particular "scope output" that serves as a basis for subsequent searches, i.e. a scope output is a stored one or more filtering operations.). The examiner notes that a scope output represents a specific set of previously determined search results, therefore executing or using the scope output is a reproduction of particular search results over a particular subset of data, i.e. applying filter operations to said data objects.
Juha and Adams are analogous art because they are in the same field of endeavor, search systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Juha to include the method of reusing scoped searches as disclosed by Adams. Doing so would allow the system to re-apply scoped searches that users may determine to be useful and/or 

Regarding dependent claim 14,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 19,
As discussed above with claim 12, Juha discloses all of the limitations.
	Juha does not disclose the step where said one or more computer processors are programmed to further store said one or more filtering operations and criteria in the memory unit, wherein said criteria are inputted via said user interface.
	Adams disclose the step where said one or more computer processors are programmed to further store said one or more filtering operations and criteria in the memory unit, wherein said criteria are inputted via said user interface. See Paragraph [0045], (Disclosing a scoped search engine configured to store search results representing a particular "scope output" that serves as a basis for subsequent searches, i.e. a scope output is a stored one or more filtering operations. Search scopes may be determined based on a scope of information included in a search query. Note FIG. 10 where search queries comprise words or terms at step 1001, which are used to determine data results at step 1003, i.e. the search words are criteria. ).
Juha and Adams are analogous art because they are in the same field of endeavor, search systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Juha to include the method of reusing scoped searches as disclosed by Adams. Doing so would allow the system to re-apply scoped searches that users may determine to be useful and/or relevant to their needs and also allows for further refining search spaces, allowing for greater control over search granularity.

Regarding dependent claim 20,
As discussed above with claim 19, Juha-Adams discloses all of the limitations.
Adams further discloses the step where said one or more computer processors are programmed to further reproduce a search result by applying said stored one or more filtering operations and criteria to said data objects. See Paragraph [0023], (Disclosing a scoped search engine configured to store search results representing a particular "scope output" that serves as a basis for subsequent searches, i.e. a scope output is a stored one or more filtering operations.). The examiner notes that a scope output represents a specific set of previously determined search results, i.e. previously stored filtering operations and criteria, therefore executing or using the scope output is a reproduction of particular search results over a particular subset of data, i.e. applying filter operations and criteria to said data objects.
Juha and Adams are analogous art because they are in the same field of endeavor, search systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Juha to include the Adams. Doing so would allow the system to re-apply scoped searches that users may determine to be useful and/or relevant to their needs and allows for further refining search spaces, allowing for greater control over search granularity.

Claim 4-8 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juha in view of Weissinger et al. (US PGPUB No. 2017/0255536; Pub. Date: Sep. 7, 2017).
Regarding dependent claim 4,
As discussed above with claim 1, Juha discloses all of the limitations.
	Juha does not disclose the step wherein said at least one of said visual graphical element comprises options for determining a logical relationship of said one or more filtering operations.  
Weissinger discloses the step wherein said at least one of said visual graphical element comprises options for determining a logical relationship of said one or more filtering operations. See Paragraph [0182], (Disclosing a method for automatically discovering topics in electronic posts. The method includes defining a mission definition embodied as a filter graph using an integrated development environment having a graphical user interface, i.e. the IDE provides options for determining logical relationships of one or more filtering operations.) See Paragraph [0034], (Filter graphs describe one or more filters represented as filter nodes and relationships between said filters which may be executed against data streams.).
Juha and Weissinger are analogous art because they are in the same field of endeavor, data filtering. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Juha to include the method of managing and displaying a filter graph as disclosed by Weissinger. Paragraph [0161] of Weissinger discloses that the method improves system performance via an early rejection optimization that determines whether a particular snippet meant to modify a filter graph is unable to reach its endpoint. This ensures that snippets either reach their destination or are rejected, thereby reclaiming system resources to continue processing, thus improving performance and resource management.

Regarding dependent claim 5,
As discussed above with claim 4, Juha-Weissinger discloses all of the limitations.
	Juha does not disclose the step wherein the method further comprising updating search result in response to a change of said logical relationship of said one or more filtering operations.  
	Weissinger discloses the step wherein the method further comprising updating search result in response to a change of said logical relationship of said one or more filtering operations. See Paragraph [0072], (A Bouncer component handles the filtering process via JSON-encoded strings known as messages that include  an "update" action that may be applied to a filter graph(s). Mission definition control messages include messages that add and/or remove mission definitions and 
Juha and Weissinger are analogous art because they are in the same field of endeavor, data filtering. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Juha to include the method of managing and displaying a filter graph as disclosed by Weissinger. Paragraph [0161] of Weissinger discloses that the method improves system performance via an early rejection optimization that determines whether a particular snippet meant to modify a filter graph is unable to reach its endpoint. This ensures that snippets either reach their destination or are rejected, thereby reclaiming system resources to continue processing, thus improving performance and resource management.

Regarding dependent claim 6,
As discussed above with claim 1, Juha discloses all of the limitations.
	Juha does not disclose the step wherein the method further comprising outputting search result in a histogram view or in a graph.
Weissinger discloses the step wherein the method further comprising outputting search result in a histogram view or in a graph. See Paragraph [0124], (A user interface allows users to drag and drop models into a general graph (e.g. the filter representation is a graph), i.e. outputting search results in a graph).
Juha and Weissinger are analogous art because they are in the same field of endeavor, data filtering. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Juha to include the method of managing and displaying a filter graph as disclosed by Weissinger. Doing so would provide a visual means for representing items and relationships across said items via a graph which most users would be able to digest and understand with relative ease.

Regarding dependent claim 7,
As discussed above with claim 6, Juha-Weissinger discloses all of the limitations.
	Juha does not disclose the step wherein said graph comprises one or more nodes and one or more links representing said data sets of said data objects and relationships between said data sets.  
	Weissinger discloses the step wherein said graph comprises one or more nodes and one or more links representing said data sets of said data objects and relationships between said data sets. See Paragraph [0034], (Filter graphs describe one or more filters represented as filter nodes and relationships between said filters which may be executed against data streams, i.e. one or more nodes and one or more links representing data objects and relations between said objects.).
Juha and Weissinger are analogous art because they are in the same field of endeavor, data filtering. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Juha to include the method of managing and displaying a filter graph as disclosed by Weissinger. Doing so 

Regarding dependent claim 8,
As discussed above with claim 1, Juha discloses all of the limitations.
	Juha does not disclose the step wherein the method further comprising updating search result in response to adding or removing a visual graphical element of said plurality of visual graphical elements.
	Weissinger discloses the step wherein the method further comprising updating search result in response to adding or removing a visual graphical element of said plurality of visual graphical elements. See Paragraph [0182], (The graphical user interface allows users to drag-and-drop filter graph components in order to form and/or edit the filter graph, i.e. adding or removing a visual graphical element of said plurality of visual graphical elements.). The examiner notes that the editing the filter graph necessarily changes and/or updates the search results obtained by modifying the search area, therefore modifications to the filter graph necessarily results in updated search results.
Juha and Weissinger are analogous art because they are in the same field of endeavor, data filtering. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Juha to include the method of managing and displaying a filter graph as disclosed by Weissinger. Doing so would provide a visual means for representing items and relationships across said items via a graph which most users would be able to digest and understand with relative ease.

Regarding dependent claim 15,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 17,
	The claim is analogous to the subject matter of dependent claim 7 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 8 directed to a computer system and is rejected under similar rationale.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juha in view of Kantabutra (US PGPUB No. 2009/0319564; Pub. Date: Dec. 24/2009) and SNELLING (US PGPUB No. 2015/0193636; Pub. Date: Jul. 9, 2015).
Regarding dependent claim 10,
As discussed above with claim 1, Juha discloses all of the limitations.
	Juha does not disclose the step wherein storing said data objects in said non-hierarchical manner comprises storing said data objects in defined fixed data structures, wherein said defined fixed data structures comprise: a first data structure, stored in a memory, comprising a definition of data sets in said relational database, 
wherein a definition of a data set comprises a unique data set identifier and a set name; 
a second data structure, stored in said memory, comprising definitions of properties of objects in said relational database,
wherein a definition of a property comprises a unique identifier of said property and a data set identifier, from said first data structure, said property is assigned to; 
a third data structure, stored in said memory, comprising definitions of objects of said data sets in said relational database,
wherein a definition of an object comprises a unique object identifier and a data set identifier, from said first data structure, said object is assigned to; 
a fourth data structure, stored in said memory, comprising definitions of object values of said data sets in said relational database,
wherein a definition of object value comprises an object identifier, from said third data structure, and a property of said data set, from said second data structure, said object value being assigned to;
a fifth data structure, stored in said memory, comprising definitions of relations of data sets in said relational database,
and a sixth data structure, stored in said memory, comprising definitions of objects relations between said objects in said relational database,
wherein a definition of an object relation associates a relation, from said fifth data structure, with two object identifiers from said third data structure.  
	Kantabutra discloses the step wherein storing said data objects in said non-hierarchical manner comprises storing said data objects in defined fixed data structures, wherein said defined fixed data structures comprise: a first data structure, stored in a memory, comprising a definition of data sets in said relational database, See FIG. 1 and Paragraph [0074], (Disclosing a system for storing a database comprising data structures representing data entities. The system is divided into database sets 20, 20' comprising databases 30, 30', i.e. a definition of data sets in a relational database.).
wherein a definition of a data set comprises a unique data set identifier and a set name; See FIG. 2 and Paragraph [0077], (Element 31 represents a database name or a reference to a database name, i.e. a unique dataset identifier. Element 34 comprises optional information such as notes about a database, i.e. a set name.).
a second data structure, stored in said memory, comprising definitions of properties of objects in said relational database, See FIG. 1 and Paragraph [0045] 
wherein a definition of a property comprises a unique identifier of said property and a data set identifier, from said first data structure, said property is assigned to; See FIG. 3 and Paragraph [0046] and [0048], (Entity 50 comprises an entity set name 50, i.e. a dataset identifier from the first data structure, and  ordered data structure 53 representing all the names and types of key attributes, i.e. a unique identifier of said property.).
a third data structure, stored in said memory, comprising definitions of objects of said data sets in said relational database, See FIG. 4 and Paragraph [0063], (Element 82 is a data structure that represents key attributes of an entity, i.e. definitions of objects of datasets in a relational database.).
wherein a definition of an object comprises a unique object identifier and a data set identifier, from said first data structure, said object is assigned to; See FIG. 4 and Paragraph [0062]-[0063], (Element 81 comprises a reference to the entity set to which an entity belongs, i.e. a dataset identifier from the first data structure. Element 82 comprises an object representing key attributes of the entity such as a hash keyed by attribute names, i.e. a unique object identifier.).
a fourth data structure, stored in said memory, comprising definitions of object values of said data sets in said relational database, See FIG. 1 and 
wherein a definition of object value comprises an object identifier, from said third data structure, and a property of said data set, from said second data structure, said object value being assigned to; See Paragraph [0063], (Element 82 comprises an object representing key attributes of the entity such as a hash keyed by attribute names, i.e. a unique object identifier from the third data structure.). The examiner notes that attributes of entity plus 88 are necessarily attributes from those of ordered data structure 53 which represent ALL names and types of attributes, i.e. a property of a dataset from the second data structure.
a fifth data structure, stored in said memory, comprising definitions of relations of data sets in said relational database, See FIG. 1 and Paragraph [0067], (Relations 90 and 90', i.e. a data structure stored in memory comprising definitions of object relations between objects in a relational database.). The examiner notes that relations 90 can be traced back through elements 80, 50, and 40 to reach database(s) 30 and 30', i.e. relational databases having entities (e.g. objects) stored.
and a sixth data structure, stored in said memory, comprising definitions of objects relations between said objects in said relational database, See FIG. 7 and Paragraph [0068], (Array elements 95 in a relationship 90 structure or object, i.e. a data structure comprising definitions of object relations between objects in a relational database.). The examiner notes that relations 90 can be traced back through elements 
wherein a definition of an object relation associates a relation, from said fifth data structure, with two object identifiers from said third data structure. See FIG. 1, (Note FIG. 1 where relationship R5 represents a relation, i.e. a relation from the fifth data structure, between entity plus 88' and entity 88'', i.e. relations are associated with two object identifiers from the third data structure.).
Juha and Kantabutra are analogous art because they are in the same field of endeavor, search systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Juha to include the non-hierarchical architecture of data structures disclosed by Kantabutra. Doing so provides a non-hierarchical storage system where a plurality of separate but interconnected data structures store data and associations therein, thereby permitting any of the plurality of entities to participate in many roles across relationships.
	Juha-Kantabutra does not disclose the step wherein a definition of a relation comprises a unique identifier of said relation and a name of said relation;
	SNELLING discloses the step wherein a definition of a relation comprises a unique identifier of said relation and a name of said relation; See Paragraph [0066], (Relationships between graph nodes are regulated and stored in associated with a label or name of the relationship, i.e. an identifier and name of said relation.).
Juha, Kantabutra and SNELLING are analogous art because they are in the same field of endeavor, search systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Juha-Kantabutra to include the relation identifiers as disclosed by SNELLING. Paragraph [0011] discloses that the system provides access to data values to be controlled at a fine-grained level and does not require any extension of the database schema to include access control details stored at each data value or data item in order to perform the method.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juha in view of Kantabutra and SNELLING as applied to claim 10 above, and further in view of Cho et al. (US PGPUB No. 2017/0255709; Pub. Date: Sep. 7, 2017).
Regarding dependent claim 11,
As discussed above with claim 10, Juha-Kantabutra-SNELLING discloses all of the limitations.
	Juha-Kantabutra-SNELLING does not disclose the step wherein said defined fixed data structures further comprise a seventh data structure, stored in said memory, comprising definitions of set relations between data sets in said relational database, wherein a definition of a set relation associates a relation, form said fifth data structure, with two set identifiers from said first data structure.  
Cho discloses the step wherein said defined fixed data structures further comprise a seventh data structure, stored in said memory, comprising definitions of set relations between data sets in said relational database, wherein a definition of a set relation associates a relation, form said fifth data structure, with two set identifiers from said first data structure. See Paragraph [0080]-[0081], (Disclosing a 
Juha, Kantabutra, SNELLING and Cho are analogous art because they are in the same field of endeavor, search systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Juha-Kantabutra-SNELLING to include the hash bucket for storing relations between sets as disclosed by Cho. Paragraph [0026] of Cho discloses that the disclosed graph-storage techniques improve availability and performance or functioning of applications which reduces user frustration and further improves the user experience, thereby potentially increasing engagement with or use of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498.  The examiner can normally be reached on Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                             /AMRESH SINGH/Primary Examiner, Art Unit 2159